 1                                     UNITED STATES DISTRICT COURT

 2                                 EASTERN DISTRICT OF CALIFORNIA

 3
     UNITED STATES OF AMERICA,                       Case No. 1:19-po-00008-SAB
 4
                          Plaintiff,
 5
     v.                                              ORDER FOR DISMISSAL WITHOUT
 6                                                   PREJUDICE
     DAVID ELIZARRARAZ,
 7
                          Defendant.
 8
 9
                                                  ORDER
10

11          Pursuant to the United States’ Motion to Dismiss under Rule 48(a) of the Federal Rules of
12 Criminal Procedure, IT IS HEREBY ORDERED that Case Number 1:19-po-00008-SAB against

13 DAVID ELIZARRARAZ be dismissed without prejudice.

14
     IT IS SO ORDERED.
15

16 Dated:     September 6, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25
26

27

28
                                                       1
29

30
